Evart v Terzi (2017 NY Slip Op 03905)





Evart v Terzi


2017 NY Slip Op 03905


Decided on May 16, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 16, 2017

Friedman, J.P., Richter, Moskowitz, Gische, Kapnick, JJ.


4028 161123/15

[*1]Claudia Evart, Plaintiff-Appellant,
vStefano Terzi, et al., Defendants-Respondents.


Ogen & Sedaghati, P.C., New York (Eitan A. Ogen of counsel), for appellant.
Crisci Wesier & McCarthy, New York (Erin M. Crowley of counsel), for respondents.

Order, Supreme Court, New York County (Leticia M. Ramirez, J.), entered January 4, 2017, which denied plaintiff's motion for partial summary judgment on the issue of liability, unanimously affirmed, without costs.
Plaintiff made a prima facie showing in support of her motion for partial summary judgment by averring that she was lawfully in the crosswalk with the pedestrian signal in her favor when she was struck by defendants' car. However, in opposition, defendants presented alternative theories as to the cause of the
accident, thereby raising triable issues that preclude partial summary judgment (see Mitchell v McGuire Co., Inc. , 151 AD2d 355, 356 [1st Dept 1989]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 16, 2017
CLERK